Exhibit 10.2

Execution Version

TAX RECEIVABLE AGREEMENT

among

SPARK ENERGY, INC.,

SPARK HOLDCO, LLC,

CERTAIN MEMBERS OF SPARK HOLDCO, LLC,

and

W. KEITH MAXWELL III

DATED AS OF AUGUST 1, 2014



--------------------------------------------------------------------------------

TAX RECEIVABLE AGREEMENT

This TAX RECEIVABLE AGREEMENT (this “Agreement”), dated as of August 1, 2014, is
hereby entered into by and among Spark Energy, Inc., a Delaware corporation (the
“Corporate Taxpayer”), Spark HoldCo, LLC, a Delaware limited liability company
(“Spark HoldCo”), those members of Spark HoldCo set forth on Schedule A (the
“Members”), and W. Keith Maxwell III (the “Agent”).

RECITALS

WHEREAS, the Members and the Corporate Taxpayer own limited liability company
interests in Spark HoldCo (the “Spark HoldCo Units”), which is classified as a
partnership for U.S. federal income Tax purposes;

WHEREAS, pursuant to the Transaction Agreement, dated as of June 18, 2014, by
and among the Corporate Taxpayer and the Members, NuDevco Retail Holdings, LLC
(“NDRH”) transferred 2,778 Spark Holdco Units to the Corporate Taxpayer in
exchange for a note from the Corporate Taxpayer (the “Pre-IPO Sale”);

WHEREAS, in connection with the Corporate Taxpayer’s initial public offering,
NDRH shall sell the number of Spark Holdco Units set forth in that agreement
(which number shall be increased if the underwriters exercise their option to
purchase additional shares of Class A common stock of the Corporate Taxpayer,
par value $0.01 per share (“Class A Shares”) from the Corporate Taxpayer) to the
Corporate Taxpayer in exchange for cash (the “IPO Sale”);

WHEREAS, prior to the IPO Sale, the Corporate Taxpayer shall issue Class B
common stock of the Corporate Taxpayer, par value $0.01 per share (“Class B
Shares”) to Spark HoldCo, and Spark HoldCo shall distribute such Class B Shares
to NDRH and NuDevco Retail, LLC immediately prior to the IPO (the “Class B
Shares Distribution”);

WHEREAS, pursuant to the Spark HoldCo LLC Agreement (as defined below), the
Members will have the right to exchange (the “Exchange Right”) all or a portion
of their Spark HoldCo Units (together with an equal number of Class B Shares)
for, at the option of Spark HoldCo, either (i) Class A Shares or (ii) cash equal
to the Cash Election Amount of such Class A Shares;

WHEREAS, pursuant to the Spark HoldCo LLC Agreement, following an exercise of
the Exchange Right, the Corporate Taxpayer may, in its sole discretion, elect to
purchase directly and acquire the Spark HoldCo Units (together with an equal
number of Class B Shares) the subject of the exercise of the Exchange Right by
paying to the exchanging Member, at the option of the Corporate Taxpayer, either
(i) that number of Class A Shares such Member would otherwise receive pursuant
to the exercise of the Exchange Right or (ii) cash equal to the Cash Election
Amount of such Class A Shares (the “Call Right”);

WHEREAS, Spark HoldCo and each of its direct and indirect subsidiaries treated
as a partnership, if any, has and will have in effect an election under
Section 754 of the Internal Revenue Code of 1986, as amended (the “Code”), for
each Taxable Year (as defined below) in which an Exchange occurs, which election
is expected to result in an adjustment to the Tax basis of the assets owned by
Spark HoldCo and such subsidiaries, solely with respect to Corporate Taxpayer;

 

1



--------------------------------------------------------------------------------

WHEREAS, this Agreement is intended to set forth the agreements among the
parties regarding the sharing of the Tax benefits realized by the Corporate
Taxpayer as a result of any Exchange;

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, the terms set forth in this
Article I shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined).

“Accrued Amount” is defined in Section 3.1(b) of this Agreement.

“Adjusted EBITDA” means net income before provision for income Taxes, interest
expense, depreciation and amortization, less (i) customer acquisition costs
incurred in the applicable period, (ii) net gain (loss) on derivative
instruments, (iii) net current period cash settlements on derivative instruments
during the applicable period, (iv) non-cash compensation expense and (v) other
non-cash operating items.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.

“Agent” means W. Keith Maxwell III or any other entity or individual appointed
by W. Keith Maxwell III.

“Agreed Rate” means LIBOR plus 200 basis points.

“Agreement” is defined in the Recitals of this Agreement.

“Amended Schedule” is defined in Section 2.3(b) of this Agreement.

“Assumed Tax Liability” is defined in the Spark HoldCo LLC Agreement.

A “Beneficial Owner” of a security is a Person who directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares: (i) voting power, which includes the power to vote, or to direct the
voting of, such security and/or (ii) investment power, which includes the power
to dispose of, or to direct the disposition of, such security. The terms
“Beneficially Own” and “Beneficial Ownership” shall have correlative meanings.

“Board” means the Board of Directors of the Corporate Taxpayer.

 

2



--------------------------------------------------------------------------------

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of Texas shall not be regarded as a Business Day.

“Call Right” is defined in the Recitals of this Agreement.

“Cash Available for Distribution” means the Adjusted EBITDA of Spark HoldCo for
the applicable period, less: (i) cash interest paid by Spark HoldCo,
(ii) capital expenditures of Spark HoldCo (exclusive of customer acquisition
costs) and (iii) any Taxes payable by Spark HoldCo.

“Cash Election Amount” is defined in the Spark HoldCo LLC Agreement.

“Change of Control” means the occurrence of any of the following events:

 

  (i) any Person or any group of Persons acting together which would constitute
a “group” for purposes of Section 13(d) of the Securities and Exchange Act of
1934, or any successor provisions thereto, excluding a group of Persons which
includes one or more Affiliates of W. Keith Maxwell III, is or becomes the
Beneficial Owner, directly or indirectly, of securities of the Corporate
Taxpayer representing more than 50% of the combined voting power of the
Corporate Taxpayer’s then outstanding voting securities; or

 

  (ii) there is consummated a merger or consolidation of the Corporate Taxpayer
with any other corporation or other entity, and, immediately after the
consummation of such merger or consolidation, either (A) the Board immediately
prior to the merger or consolidation does not constitute at least a majority of
the board of directors of the company surviving the merger or, if the surviving
company is a Subsidiary, the ultimate parent thereof, or (B) the voting
securities of the Corporate Taxpayer immediately prior to such merger or
consolidation do not continue to represent or are not converted into more than
50% of the combined voting power of the then outstanding voting securities of
the Person resulting from such merger or consolidation or, if the surviving
company is a Subsidiary, the ultimate parent thereof; or

 

  (iii) the shareholders of the Corporate Taxpayer approve a plan of complete
liquidation or dissolution of the Corporate Taxpayer or there is consummated an
agreement or series of related agreements for the sale or other disposition,
directly or indirectly, by the Corporate Taxpayer of all or substantially all of
the Corporate Taxpayer’s assets, other than such sale or other disposition by
the Corporate Taxpayer of all or substantially all of the Corporate Taxpayer’s
assets to an entity, at least 50% of the combined voting power of the voting
securities of which are owned by shareholders of the Corporate Taxpayer in
substantially the same proportions as their ownership of the Corporate Taxpayer
immediately prior to such sale.

Notwithstanding the foregoing, except with respect to clause (ii)(A) above, a
“Change of Control” shall not be deemed to have occurred by virtue of the
consummation of any transaction or series of integrated transactions immediately
following which the record holders of the shares of the Corporate Taxpayer
immediately prior to such transaction or series of transactions

 

3



--------------------------------------------------------------------------------

continue to have substantially the same proportionate ownership in, and own
substantially all of the shares of, an entity which owns all or substantially
all of the assets of the Corporate Taxpayer immediately following such
transaction or series of transactions.

“Class A Shares” is defined in the Recitals of this Agreement.

“Class B Shares” is defined in the Recitals of this Agreement.

“Class B Shares Distribution” is defined in the Recitals of this Agreement.

“Code” is defined in the Recitals of this Agreement.

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Corporate Taxpayer” is defined in the Recitals of this Agreement.

“Corporate Taxpayer Return” means any Tax Return of the Corporate Taxpayer
relating to a Tax imposed by the United States or any subdivision thereof.

“Cumulative Net Realized Tax Benefit” for a Taxable Year means the cumulative
amount of Realized Tax Benefits for all Taxable Years of the Corporate Taxpayer,
up to and including such Taxable Year, net of the cumulative amount of Realized
Tax Detriments for the same period. The Realized Tax Benefit and Realized Tax
Detriment for each Taxable Year shall be determined based on the most recent Tax
Benefit Schedule or Amended Schedule, if any, in existence at the time of such
determination.

“Default Rate” means LIBOR plus 500 basis points.

“Deferred TRA Amount” is defined in Section 3.5(a). For the avoidance of doubt,
any reference to Tax Benefit Payments in this Agreement shall include any
Deferred TRA Amount.

“Deferred TRA Payment Date” is defined in Section 3.5(b).

“Determination” shall have the meaning ascribed to such term in Section 1313(a)
of the Code or similar provision of U.S. state or local Tax law, as applicable,
or any other event (including the execution of IRS Form 870-AD) that finally and
conclusively establishes the amount of any liability for Tax.

“Dispute” has the meaning set forth in Section 7.8(a) of this Agreement.

“Early Termination Date” means the date of an Early Termination Notice for
purposes of determining the Early Termination Payment.

“Early Termination Effective Date” is defined in Section 4.2 of this Agreement.

“Early Termination Notice” is defined in Section 4.2 of this Agreement.

“Early Termination Payment” is defined in Section 4.3(b) of this Agreement.

 

4



--------------------------------------------------------------------------------

“Early Termination Schedule” is defined in Section 4.2 of this Agreement.

“Exchange” means (i) any sale or deemed sale for U.S. federal income tax
purposes resulting from the Pre-IPO Sale, the IPO Sale and the Class B Shares
Distribution and (ii) any exchange by a Member, pursuant to either the Exchange
Right or the Call Right, as applicable, of all or a portion of its Spark HoldCo
Units (together with an equal number of Class B Shares) for, at the option of
Spark HoldCo or the Corporate Taxpayer, as applicable, either (A) Class A Shares
or (B) cash equal to the Cash Election Amount of such Class A Shares.

“Exchange Basis Adjustment” means any adjustment to the Tax basis of a Reference
Asset as a result of an Exchange (as calculated under Section 2.1 of this
Agreement), including, but not limited to: (i) under Sections 743(b) and 754 of
the Code (including in situations where, following an Exchange, Spark HoldCo
remains in existence as an entity for Tax purposes); (ii) under Section 732(b)
of the Code (in situations where, as a result of one or more Exchanges, Spark
HoldCo becomes an entity that is disregarded as separate from its owner for Tax
purposes); (iii) under Section 707(a)(2)(B) of the Code; (iv) under Section 737
of the Code; (v) if the IPO Sale were characterized as if the Corporate Taxpayer
purchased an interest in each of the Company’s assets from NDRH’s U.S. federal
income tax owner and immediately thereafter the Corporate Taxpayer and NDRH’s
U.S. federal income tax owner contributed their respective interests in the
Company’s assets to the Company in exchange for Spark HoldCo Units (as described
in Situation 1 of Rev. Rul. 99-5, 1999-1 C.B. 434); and (vi) in each case,
comparable provisions of U.S. state or local Tax laws. Notwithstanding any other
provision of this Agreement, the amount of any Exchange Basis Adjustment
resulting from an Exchange of one or more Spark HoldCo Units shall be determined
without regard to any Pre-Exchange Transfer of such Spark HoldCo Units and as if
any such Pre-Exchange Transfer had not occurred.

“Exchange Basis Schedule” is defined in Section 2.1 of this Agreement.

An “Exchange Date” means each date on which an Exchange occurs.

“Exchange Right” is defined in the Recitals of this Agreement.

“Exchange Tax Basis” means, with respect to any Reference Asset at any time, the
Tax basis that such asset would have had at such time if no Exchange Basis
Adjustments had been made.

“Expert” is defined in Section 7.9 of this Agreement.

“Five-Year Deferral Period” means the period beginning on October 1, 2014 and
ending on September 30, 2019.

“Hypothetical Tax Liability” means, with respect to any Taxable Year, the
liability for Taxes of (i) the Corporate Taxpayer and (ii) without duplication,
Spark HoldCo, but only with respect to Taxes imposed on Spark HoldCo and
allocable to the Corporate Taxpayer, in each case using the same methods,
elections, conventions and similar practices used on the relevant Corporate
Taxpayer Return, but (A) using the Exchange Tax Basis as reflected on the
Exchange Basis Schedule including amendments thereto for the Taxable Year and
(B) excluding any deduction attributable to Imputed Interest for the Taxable
Year. For the avoidance of doubt,

 

5



--------------------------------------------------------------------------------

Hypothetical Tax Liability shall be determined without taking into account the
carryover or carryback of any Tax item (or portions thereof) that is
attributable to the Exchange Basis Adjustment or Imputed Interest.

“Imputed Interest” shall mean any interest imputed under Section 1272, 1274 or
483 or other provision of the Code and any similar provision of U.S. state or
local Tax law with respect to the Corporate Taxpayer’s payment obligations under
this Agreement.

“IPO” means the initial public offering of Class A Shares by the Corporate
Taxpayer

“IPO Date” means the closing date of the IPO.

“IPO Sale” is defined in the Recitals of this Agreement.

“IRS” means the U.S. Internal Revenue Service.

“LIBOR” means during any period, an interest rate per annum equal to the
one-year LIBOR rate reported, on the date two (2) calendar days prior to the
first day of such period, on the Telerate Page 3750 (or if such screen shall
cease to be publicly available, as reported on Reuters Screen page “LIBOR01” or
by any other publicly available source of such market rate) for London interbank
offered rates for United States dollar deposits for such period; provided,
however, that for purposes of calculating the Early Termination Payment “LIBOR”
means the rate for U.S. dollar swaps with a maturity of 30 years that appears on
Reuters Screen page “ISDAFIX1” under the heading “30YR” as of 11 a.m. New York
City time on the date two (2) business days prior to the Early Termination Date
(or if such screen shall cease to be publicly available, by any other publicly
available source of such market rate).

“Market Value” shall mean the closing price of the Class A Shares on the
applicable Exchange Date on the national securities exchange or interdealer
quotation system on which such Class A Shares are then traded or listed, as
reported by the Wall Street Journal; provided, that if the closing price is not
reported by the Wall Street Journal for the applicable Exchange Date, then the
Market Value shall mean the closing price of the Class A Shares on the Business
Day immediately preceding such Exchange Date on the national securities exchange
or interdealer quotation system on which such Class A Shares are then traded or
listed, as reported by the Wall Street Journal; provided further that if the
Class A Shares are not then listed on a national securities exchange or
interdealer quotation system, “Market Value” shall mean the cash consideration
paid for Class A Shares, or the fair market value of the other property
delivered for Class A Shares, as determined by the Board in good faith.

“Material Objection Notice” has the meaning set forth in Section 4.2 of this
Agreement.

“Member” is defined in the Recitals of this Agreement.

“NDRH” is defined in the Recitals of this Agreement.

“Net Tax Benefit” is defined in Section 3.1(b) of this Agreement.

“Objection Notice” has the meaning set forth in Section 2.3(a) of this
Agreement.

 

6



--------------------------------------------------------------------------------

“Opt Out Notice” is defined in Section 3.4(a) of this Agreement.

“Payment Date” means any date on which a payment is required to be made pursuant
to this Agreement.

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

“Pre-Exchange Transfer” means any transfer or distribution in respect of Spark
HoldCo Units (i) that occurs prior to an Exchange of such Spark HoldCo Units,
and (ii) to which Section 743(b) of the Code applies.

“Pre-IPO Sale” is defined in the Recitals of this Agreement.

“Qualified Tax Advisor” means Vinson & Elkins L.L.P. or any other law or
accounting firm that is nationally recognized as being expert in Tax matters and
that is reasonably acceptable to the Corporate Taxpayer

“Quarterly Distribution Date” is defined in the Spark HoldCo LLC Agreement.

“Realized Tax Benefit” means, for a Taxable Year, the excess, if any, of the
Hypothetical Tax Liability over the actual liability for Taxes of (i) the
Corporate Taxpayer and (ii) without duplication, Spark HoldCo, but for purposes
of clause (ii), only with respect to Taxes imposed on Spark HoldCo and allocable
to the Corporate Taxpayer for such Taxable Year. If all or a portion of the
actual liability for such Taxes for the Taxable Year arises as a result of an
audit by a Taxing Authority of any Taxable Year, such liability shall not be
included in determining the Realized Tax Benefit unless and until there has been
a Determination.

“Realized Tax Detriment” means, for a Taxable Year, the excess, if any, of the
actual liability for Taxes of (i) the Corporate Taxpayer and (ii) without
duplication, Spark HoldCo, but for purposes of clause (ii), only with respect to
Taxes imposed on Spark HoldCo and allocable to the Corporate Taxpayer for such
Taxable Year, over the Hypothetical Tax Liability for such Taxable Year. If all
or a portion of the actual liability for such Taxes for the Taxable Year arises
as a result of an audit by a Taxing Authority of any Taxable Year, such
liability shall not be included in determining the Realized Tax Detriment unless
and until there has been a Determination.

“Reconciliation Dispute” has the meaning set forth in Section 7.9 of this
Agreement.

“Reconciliation Procedures” has the meaning set forth in Section 2.3(a) of this
Agreement.

“Reference Asset” means an asset that is held by Spark HoldCo, or by any of its
direct or indirect subsidiaries treated as a partnership or disregarded entity
for purposes of the applicable Tax, at the time of an Exchange. A Reference
Asset also includes any asset that is “substituted basis property” under
Section 7701(a)(42) of the Code with respect to a Reference Asset.

 

7



--------------------------------------------------------------------------------

“Schedule” means any of the following: (i) an Exchange Basis Schedule, (ii) a
Tax Benefit Schedule, or (iii) the Early Termination Schedule.

“Senior Obligations” is defined in Section 5.1 of this Agreement.

“Spark HoldCo” is defined in the Recitals of this Agreement.

“Spark HoldCo LLC Agreement” means the Second Amended and Restated Limited
Liability Company Agreement of Spark HoldCo.

“Spark HoldCo Units” is defined in the Recitals of this Agreement.

“Subsequent Due Date” is defined in Section 4.1(b) of this Agreement.

“Subsidiaries” means, with respect to any Person, as of any date of
determination, any other Person as to which such Person, owns, directly or
indirectly, or otherwise controls more than 50% of the voting power or other
similar interests or the sole general partner interest or managing member or
similar interest of such Person.

“Target Distribution” means target distributions with respect to Class A Shares
of $0.3625 per share per quarter.

“Tax Benefit Payment” is defined in Section 3.1(b) of this Agreement.

“Tax Benefit Schedule” is defined in Section 2.2 of this Agreement.

“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to Taxes (including any attached schedules), including,
without limitation, any information return, claim for refund, amended return and
declaration of estimated Tax.

“Taxable Year” means a taxable year of the Corporate Taxpayer as defined in
Section 441(b) of the Code or comparable section of U.S. state or local Tax law,
as applicable (and, therefore, for the avoidance of doubt, may include a period
of less than twelve (12) months for which a Tax Return is made), ending on or
after the IPO Date.

“Taxes” means any and all taxes, assessments or similar charges imposed by the
United States or any subdivision thereof that are based on or measured with
respect to net income or profits, and any interest related to such Tax.

“Taxing Authority” shall mean any federal, national, state, county or municipal
or other local government, any subdivision, agency, commission or authority
thereof, or any quasi-governmental body exercising any taxing authority or any
other authority exercising Tax regulatory authority.

“Tax Distribution Date” is defined in the Spark HoldCo LLC Agreement.

“Total Distributions” means the aggregate distributions of Spark HoldCo
necessary to cause the Corporate Taxpayer to receive distributions of cash equal
to (i) the Target Distribution on each Quarterly Distribution Date during the
applicable four-quarter period, plus (ii) its Assumed Tax Liability on each Tax
Distribution Date during such four-quarter period, plus (iii) the expected Tax
Benefit Payment payable during the calendar year for which the TRA Coverage
Ratio is being tested.

 

8



--------------------------------------------------------------------------------

“TRA Coverage Ratio” is defined in Section 3.5(a).

“TRA Holder” means the Members and their respective successors and assigns
pursuant to Section 7.6(a).

“Treasury Regulations” means the final, temporary and proposed regulations under
the Code promulgated from time to time (including corresponding provisions and
succeeding provisions) as in effect for the relevant Taxable Year.

“Valuation Assumptions” shall mean, as of an Early Termination Date, the
assumptions that (i) in each Taxable Year ending on or after such Early
Termination Date, the Corporate Taxpayer will have taxable income sufficient to
fully utilize the deductions arising from the Exchange Basis Adjustments and the
Imputed Interest during such Taxable Year or future Taxable Years (including,
for the avoidance of doubt, Exchange Basis Adjustments and Imputed Interest that
would result from future Tax Benefit Payments that would be paid in accordance
with the Valuation Assumptions) in which such deductions would become available,
(ii) the U.S. federal income tax rates and state and local income tax rates that
will be in effect for each such Taxable Year will be those specified for each
such Taxable Year by the Code and other law as in effect on the Early
Termination Date, (iii) any loss carryovers generated by any Exchange Basis
Adjustment or Imputed Interest and available as of the date of the Early
Termination Schedule will be utilized by the Corporate Taxpayer on a pro rata
basis from the date of the Early Termination Schedule through the scheduled
expiration date of such loss carryovers, (iv) any non-amortizable assets will be
disposed of on the fifteenth anniversary of the applicable Basis Adjustment, and
(v) if, at the Early Termination Date, there are Spark HoldCo Units that have
not been Exchanged, then each such Spark HoldCo Units shall be deemed to be
Exchanged for the Market Value of the Class A Shares and the amount of cash that
would be transferred if the Exchange occurred on the Early Termination Date.

Section 1.2 Other Definitional and Interpretative Provisions. The words
“hereof,” “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. References to Articles, Sections, Exhibits and
Schedules are to Articles, Sections, Exhibits and Schedules of this Agreement
unless otherwise specified. All Exhibits and Schedules annexed hereto or
referred to herein are hereby incorporated in and made a part of this Agreement
as if set forth in full herein. Any capitalized terms used in any Exhibit or
Schedule but not otherwise defined therein, shall have the meaning as defined in
this Agreement. Any singular term in this Agreement shall be deemed to include
the plural, and any plural term the singular. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation,” whether or not they are in fact
followed by those words or words of like import. “Writing,” “written” and
comparable terms refer to printing, typing and other means of reproducing words
(including electronic media) in a visible form. References to any agreement or
contract are to that agreement or contract as amended, modified or supplemented
from time to time in accordance with the terms thereof. References to any Person
include the successors and permitted assigns of that Person. References from or
through any date mean, unless otherwise specified, from and including or through
and including, respectively.

 

9



--------------------------------------------------------------------------------

ARTICLE II

DETERMINATION OF CERTAIN REALIZED TAX BENEFIT

Section 2.1 Basis Adjustment Schedule. Within sixty (60) calendar days after the
filing of the U.S. federal income Tax Return of the Corporate Taxpayer for each
Taxable Year in which any Exchange has been effected, the Corporate Taxpayer
shall deliver to Agent a schedule (the “Exchange Basis Schedule”) that shows, in
reasonable detail necessary to perform the calculations required by this
Agreement, including with respect to each Exchanging Person, (i) the Exchange
Tax Basis of the Reference Assets as of each applicable Exchange Date, (ii) the
Exchange Basis Adjustments with respect to the Reference Assets as a result of
the Exchanges effected in such Taxable Year, calculated in the aggregate,
(iii) the period (or periods) over which the Reference Assets are amortizable
and/or depreciable and (iv) the period (or periods) over which each Exchange
Basis Adjustment is amortizable and/or depreciable. For the avoidance of doubt,
payments made under this Agreement shall not be treated as resulting in an
Exchange Basis Adjustment to the extent such payments are treated as Imputed
Interest.

Section 2.2 Tax Benefit Schedule. Within sixty (60) calendar days after the
filing of the U.S. federal income Tax Return of the Corporate Taxpayer for any
Taxable Year in which there is a Realized Tax Benefit or Realized Tax Detriment,
the Corporate Taxpayer shall provide to Agent: (i) a schedule showing, in
reasonable detail, the calculation of the Realized Tax Benefit or Realized Tax
Detriment for such Taxable Year (a “Tax Benefit Schedule”), (ii) the Corporate
Taxpayer Return, (iii) a reasonably detailed calculation by the Corporate
Taxpayer of the Hypothetical Tax Liability, (iv) a reasonably detailed
calculation by the Corporate Taxpayer of the actual Tax liability, and (v) any
other work papers requested by Agent. In addition, the Corporate Taxpayer shall
allow Agent reasonable access at no cost to the appropriate representatives of
the Corporate Taxpayer in connection with a review of such Tax Benefit Schedule.
The Tax Benefit Schedule will become final as provided in Section 2.3(a) and may
be amended as provided in Section 2.3(b) (subject to the procedures set forth in
Section 2.3(b)).

Section 2.3 Procedure; Amendments.

(a) Procedure. An applicable Schedule or amendment thereto shall become final
and binding on all parties thirty (30) calendar days from the first date on
which Agent has received the applicable Schedule or amendment thereto unless
Agent (i) within thirty (30) calendar days after receiving an applicable
Schedule or amendment thereto, provides the Corporate Taxpayer with notice of a
material objection to such Schedule (“Objection Notice”) made in good faith or
(ii) provides a written waiver of such right of any Objection Notice within the
period described in clause (i) above, in which case such Schedule or amendment
thereto becomes binding on the date the waiver is received by the Corporate
Taxpayer. If the parties, for any reason, are unable to successfully resolve the
issues raised in an Objection Notice within thirty (30) calendar days after
receipt by the Corporate Taxpayer of such Objection Notice, the Corporate
Taxpayer and Agent shall employ the reconciliation procedures described in
Section 7.9 of this Agreement (the “Reconciliation Procedures”).

 

10



--------------------------------------------------------------------------------

(b) Amended Schedule. The applicable Schedule for any Taxable Year may be
amended from time to time by the Corporate Taxpayer (i) in connection with a
Determination affecting such Schedule, (ii) to correct material inaccuracies in
the Schedule identified as a result of the receipt of additional factual
information relating to a Taxable Year after the date the Schedule was provided
to Agent, (iii) to comply with the Expert’s determination under the
Reconciliation Procedures, (iv) to reflect a material change in the Realized Tax
Benefit or Realized Tax Detriment for such Taxable Year attributable to a
carryback or carryforward of a loss or other Tax item to such Taxable Year,
(v) to reflect a material change in the Realized Tax Benefit or Realized Tax
Detriment for such Taxable Year attributable to an amended Tax Return filed for
such Taxable Year or (vi) to adjust an Exchange Basis Schedule to take into
account payments made pursuant to this Agreement (any such Schedule, an “Amended
Schedule”).

ARTICLE III

TAX BENEFIT PAYMENTS

Section 3.1 Payments.

(a) Payments. Subject to Section 3.5, within five (5) calendar days after a Tax
Benefit Schedule delivered to Agent becomes final in accordance with
Section 2.3(a), the Corporate Taxpayer shall pay to each TRA Holder its
proportionate share of the Tax Benefit Payment determined pursuant to
Section 3.1(b) for such Taxable Year. Each such payment shall be made by wire
transfer of immediately available funds to the bank account previously
designated by the TRA Holder to the Corporate Taxpayer or as otherwise agreed by
the Corporate Taxpayer and the TRA Holder. For the avoidance of doubt, no Tax
Benefit Payment shall be made in respect of estimated Tax payments, including,
without limitation, U.S. federal estimated income Tax payments. Notwithstanding
the foregoing, the Corporate Taxpayer shall have no obligation to make a Tax
Benefit Payment with respect to a Taxable Year prior to December 19 of the
subsequent calendar year.

(b) A “Tax Benefit Payment” means the sum of the Net Tax Benefit and the Accrued
Amount. Subject to Section 3.3, the “Net Tax Benefit” for a Taxable Year shall
be an amount equal to the excess, if any, of 85% of the Cumulative Net Realized
Tax Benefit as of the end of such Taxable Year over the total amount of payments
previously made under this Section 3.1 (excluding payments attributable to
Accrued Amounts); provided, for the avoidance of doubt, that a TRA Holder shall
not be required to return any portion of any previously made Tax Benefit
Payment. The “Accrued Amount” shall equal the interest on the Net Tax Benefit
calculated at the Agreed Rate from the due date (without extensions) for filing
the Corporate Taxpayer Return with respect to Taxes for such Taxable Year until
the Payment Date. For the avoidance of doubt, for Tax purposes, the Accrued
Amount shall not be treated as interest but shall instead be treated as
additional consideration for the acquisition of Spark HoldCo Units in an
Exchange unless otherwise required by law.

Section 3.2 No Duplicative Payments. It is intended that the provisions of this
Agreement will not result in duplicative payment of any amount (including
interest) required under this Agreement. It is also intended that the provisions
of this Agreement will result in 85% of the Cumulative Net Realized Tax Benefit,
and the Accrued Amount thereon, being paid to the TRA Holders pursuant to this
Agreement. The provisions of this Agreement shall be construed in the
appropriate manner to achieve these fundamental results.

 

11



--------------------------------------------------------------------------------

Section 3.3 Proportionate Share and Pro Rata Payments.

(a) Proportionate Share. For purposes of this Agreement, a TRA Holder’s
“proportionate share” for any Taxable Year equals (i) the deductions available
for use in such Taxable Year associated with the Exchange Basis Adjustments and
the Imputed Interest attributable to such TRA Holder, divided by (ii) the
deductions associated with all Exchange Basis Adjustments and all Imputed
Interest that are available for use in such Taxable Year.

(b) Pro Rata Payments. If the Corporate Taxpayer lacks sufficient funds to
satisfy or is prevented under any credit agreement or other arrangement from
satisfying its obligations to make all Tax Benefit Payments due in a particular
Taxable Year, each TRA Holder shall receive its proportionate share of the total
funds available in the Taxable Year to make the Tax Benefit Payments.

Section 3.4 Opt Out.

(a) Notwithstanding Section 3.1, prior to an Exchange, a TRA Holder may elect
not to receive any payments under this Agreement with respect to such Exchange,
by delivering written notice evidencing such election (an “Opt Out Notice”) to
the Corporate Taxpayer at least three Business Days prior to the Exchange Date
of the relevant Exchange. An Opt Out Notice, when delivered, shall be
irrevocable.

(b) This Agreement shall not apply to any Exchange which is covered by an Opt
Out Notice delivered pursuant to Section 3.4(a), and all computations hereunder,
including the computation of any Tax Benefit Payments and determination of any
amounts attributable to a TRA Holder, shall be made without taking into account
Exchanges covered by such Opt Out Notice. For the avoidance of doubt, a TRA
Holder who makes an election pursuant to Section 3.4(a) shall remain entitled to
payments under this Agreement with respect to any Exchanges for which no
election has been made pursuant to Section 3.4(a).

Section 3.5 Five-Year Deferral Period.

(a) Any Tax Benefit Payment that would otherwise be due and payable pursuant to
Section 3.1(a) during the Five-Year Deferral Period shall be reduced to the
extent necessary to cause the TRA Coverage Ratio with respect to such Tax
Benefit Payment to be met. The “TRA Coverage Ratio” shall be met with respect to
a Tax Benefit Payment if Cash Available for Distribution during the four-quarter
period ending on September 30 of the calendar year in which such Tax Benefit
Payment would be due and payable equals or exceeds 130% of the Total
Distributions for such four-quarter period. The cumulative amount by which any
Tax Benefit Payments are reduced pursuant this Section 3.5(a) is referred to
herein as the “Deferred TRA Amount.” For the avoidance of doubt, in the event
that the TRA Coverage Ratio is met with respect to any portion of a Tax Benefit
Payment, that portion of the Tax Benefit Payment shall be due and payable under
Section 3.1(a), with the remainder being added to the Deferred TRA Amount.

 

12



--------------------------------------------------------------------------------

(b) Subject to Section 3.5(c), the Corporate Taxpayer shall pay the Deferred TRA
Amount as soon as practicable following the expiration of the Five-Year Deferral
Period and in no event later than October 10, 2019 (the date of such actual
payment, the “Deferred TRA Payment Date”).

(c) The Deferred TRA Amount shall not exceed (i) the lesser of (A) the Corporate
Taxpayer’s proportionate share of the aggregate Cash Available for Distribution
during the Five-Year Deferral Period or (B) the cash distributions from Spark
HoldCo actually received by the Corporate Taxpayer during the Five-Year Deferral
Period, reduced by (ii) the sum of (A) the aggregate of the Target Distributions
on each Quarterly Distribution Date during the Five-Year Deferral Period, plus
(B) the Corporate Taxpayer’s Assumed Tax Liability on each Tax Distribution Date
during the Five-Year Deferral period, plus (C) all prior Tax Benefit Payments.

(d) For purposes of illustration, sample calculations of the TRA Coverage Ratio
and examples of non-deferral, full deferral, and partial deferral are set forth
in Schedule B attached hereto.

ARTICLE IV

TERMINATION

Section 4.1 Early Termination, Breach of Agreement and Payment Related to Change
of Control.

(a) The Corporate Taxpayer may terminate this Agreement at any time by paying to
each TRA Holder its proportionate share of the Early Termination Payment. Upon
payment of the Early Termination Payment by the Corporate Taxpayer, the
Corporate Taxpayer shall not have any further payment obligations under this
Agreement, other than for (i) any Tax Benefit Payment agreed to by the Corporate
Taxpayer acting in good faith and any TRA Holder as due and payable but unpaid
as of the Early Termination Notice and (ii) any Tax Benefit Payment due for the
Taxable Year ending with or including the date of the Early Termination Notice
(except to the extent that the amount described in clause (ii) is included in
the Early Termination Payment). Upon payment of all amounts provided for in this
Section 4.1(a), this Agreement shall terminate.

(b) In the event that the Corporate Taxpayer breaches any of its material
obligations under this Agreement, whether as a result of failure to make any
payment when due, failure to honor any other material obligation required
hereunder or by operation of law as a result of the rejection of this Agreement
in a case commenced under the Bankruptcy Code or otherwise, then all obligations
hereunder shall be accelerated and such obligations shall be calculated as if an
Early Termination Notice had been delivered on the date of such breach and shall
include, but shall not be limited to, (i) the Early Termination Payment
calculated as if an Early Termination Notice had been delivered on the date of a
breach, (ii) any Tax Benefit Payment agreed to by the Corporate Taxpayer acting
in good faith and any TRA Holder as due and payable but unpaid as of the date of
a breach, and (iii) any Tax Benefit Payment due for the Taxable Year ending with
or including the date of a breach. Notwithstanding the foregoing, in the event
that the Corporate Taxpayer breaches this Agreement, the TRA Holders shall be
entitled to elect to receive the amounts set forth in clauses (i), (ii) and
(iii) above or to seek specific performance of the terms

 

13



--------------------------------------------------------------------------------

hereof. The parties agree that the failure to make any payment due pursuant to
this Agreement within three (3) months of the date such payment is due shall be
deemed to be a breach of a material obligation under this Agreement for all
purposes of this Agreement, and that it shall not be considered to be a breach
of a material obligation under this Agreement to make a payment due pursuant to
this Agreement within three (3) months of the date such payment is due.
Notwithstanding anything in this Agreement to the contrary, it shall not be a
breach of this Agreement if the Corporate Taxpayer fails to make any Tax Benefit
Payment when due to the extent that the Corporate Taxpayer has insufficient
funds to make such payment; provided that the interest provisions of Section 5.2
shall apply to such late payment (unless the Corporate Taxpayer does not have
sufficient cash to make such payment as a result of limitations imposed by
existing credit agreements to which Spark HoldCo or any Subsidiary of Spark
HoldCo is a party, in which case Section 5.2 shall apply, but the Default Rate
shall be replaced by the Agreed Rate); provided further that it shall be a
breach of this Agreement, and the provisions in the first two sentences of this
Section 4.1(b) shall apply as of the original due date of the Tax Benefit
Payment, if the Corporate Taxpayer makes any distribution of cash or other
property to its shareholders in excess of the Target Distribution while any Tax
Benefit Payment is due and payable but unpaid. Any Tax Benefit Payment that is
not paid when due pursuant to this Section 4.1(b) shall be due on the date of
the next Tax Benefit Payment (the “Subsequent Due Date”). If all or a portion of
any Tax Benefit Payment is not made to any TRA Holder on the Subsequent Due
Date, such payment may be further deferred pursuant to the provisions of this
Section 4.1(b) and shall continue to accrue interest pursuant to Section 5.2.

(c) The Corporate Taxpayer and each TRA Holder hereby acknowledges that, as of
the date of this Agreement, the aggregate value of the Tax Benefit Payments
cannot reasonably be ascertained for U.S. federal income Tax or other applicable
Tax purposes.

(d) In the event of a Change of Control, all obligations hereunder shall be
accelerated and such obligations shall be calculated pursuant to this Article IV
as if an Early Termination Notice had been delivered on the closing date of the
Change of Control and shall include, but not be limited to, (i) the Early
Termination Payment calculated as if an Early Termination Notice had been
delivered on the effective date of a Change of Control, (ii) any Tax Benefit
Payment in respect of a TRA Holder agreed to by the Corporation and such TRA
Holder as due and payable but unpaid as of the Early Termination Notice and
(iii) any Tax Benefit Payment due for any Taxable Year ending prior to, with or
including the effective date of a Change of Control. In the event of a Change of
Control, the Early Termination Payment shall be calculated utilizing the
Valuation Assumptions and by substituting in each case the terms “the closing
date of a Change of Control” for an “Early Termination Date.”

Section 4.2 Early Termination Notice. If the Corporate Taxpayer chooses to
exercise its right of early termination under Section 4.1(a) above, the
Corporate Taxpayer shall deliver to Agent notice of such intention to exercise
such right (the “Early Termination Notice”) and a schedule (the “Early
Termination Schedule”) specifying the Corporate Taxpayer’s intention to exercise
such right and showing in reasonable detail the calculation of the Early
Termination Payment. The Early Termination Schedule shall become final and
binding on all parties thirty (30) calendar days from the first date on which
Agent has received such Schedule or amendment thereto unless Agent (i) within
thirty (30) calendar days after receiving the Early Termination

 

14



--------------------------------------------------------------------------------

Schedule, provides the Corporate Taxpayer with notice of a material objection to
such Schedule made in good faith (“Material Objection Notice”) or (ii) provides
a written waiver of such right of a Material Objection Notice within the period
described in clause (i) above, in which case such Schedule becomes binding on
the date the waiver is received by the Corporate Taxpayer (the “Early
Termination Effective Date”). If the parties, for any reason, are unable to
successfully resolve the issues raised in such notice within thirty
(30) calendar days after receipt by the Corporate Taxpayer of the Material
Objection Notice, the Corporate Taxpayer and Agent shall employ the
Reconciliation Procedures.

Section 4.3 Payment upon Early Termination.

(a) Within three (3) calendar days after the Early Termination Effective Date,
the Corporate Taxpayer shall pay to each TRA Holder its Early Termination
Payment. Each such payment shall be made by wire transfer of immediately
available funds to a bank account or accounts designated by the TRA Holder or as
otherwise agreed by the Corporate Taxpayer and the TRA Holder.

(b) “Early Termination Payment” shall equal, with respect to each TRA Holder,
the present value, discounted at the Agreed Rate as of the Early Termination
Date, of all Tax Benefit Payments that would be required to be paid by the
Corporate Taxpayer to the TRA Holder beginning from the Early Termination Date
and assuming that the Valuation Assumptions are applied; provided that, in the
event the Early Termination Effective Date occurs prior to or on the same date
as the Deferred TRA Payment Date, the Deferred TRA Amount shall be included in
the Early Termination Payment without regard to the limitations set forth in
Section 3.5(c).

ARTICLE V

SUBORDINATION AND LATE PAYMENTS

Section 5.1 Subordination. Notwithstanding any other provision of this Agreement
to the contrary, any Tax Benefit Payment, Deferred TRA Amount or Early
Termination Payment required to be made by the Corporate Taxpayer to any TRA
Holder under this Agreement shall rank subordinate and junior in right of
payment to any principal, interest or other amounts due and payable in respect
of any obligations in respect of indebtedness for borrowed money of the
Corporate Taxpayer and its Subsidiaries (“Senior Obligations”) and shall rank
pari passu with all current or future unsecured obligations of the Corporate
Taxpayer that are not Senior Obligations. For the avoidance of doubt,
notwithstanding the above, the determination of whether it is a breach of this
Agreement if the Corporate Taxpayer fails to make any Tax Benefit Payment when
due is governed by Section 4.1(b).

Section 5.2 Late Payments by the Corporate Taxpayer. The amount of all or any
portion of any Tax Benefit Payment, Deferred TRA Amount or Early Termination
Payment not made to any TRA Holder when due under the terms of this Agreement
shall be payable together with any interest thereon, computed at the Default
Rate (or, if so provided in Section 4.1(b), at the Agreed Rate) and commencing
from the date on which such Tax Benefit Payment, Deferred TRA Amount or Early
Termination Payment was due and payable. For the avoidance of doubt, no interest
(other than the Accrued Amount) shall accrue on any Deferred TRA Amount during
the Five-Year Deferral Period, but interest shall accrue as provided in this
Section 5.2 on the amount of all or any portion of any Deferred TRA Amount not
made to any TRA Holder as provided in Section 3.5(b).

 

15



--------------------------------------------------------------------------------

ARTICLE VI

NO DISPUTES; CONSISTENCY; COOPERATION

Section 6.1 Participation in the Corporate Taxpayer’s and Spark HoldCo’s Tax
Matters. Except as otherwise provided herein, the Corporate Taxpayer shall have
full responsibility for, and sole discretion over, all Tax matters concerning
the Corporate Taxpayer and Spark HoldCo, including without limitation the
preparation, filing or amending of any Tax Return and defending, contesting or
settling any issue pertaining to Taxes. Notwithstanding the foregoing, the
Corporate Taxpayer shall notify Agent of, and keep Agent reasonably informed
with respect to, the portion of any audit of the Corporate Taxpayer and Spark
HoldCo by a Taxing Authority the outcome of which is reasonably expected to
affect the rights and obligations of the TRA Holders under this Agreement, and
shall provide to Agent reasonable opportunity to provide information and other
input to the Corporate Taxpayer, Spark HoldCo and their respective advisors
concerning the conduct of any such portion of such audit; provided, however,
that the Corporate Taxpayer and Spark HoldCo shall not be required to take any
action that is inconsistent with any provision of the Spark HoldCo LLC
Agreement.

Section 6.2 Consistency. Except upon the written advice of a Qualified Tax
Advisor, and except for items that are explicitly characterized as “deemed” or
in a similar manner by the terms of this Agreement, the Corporate Taxpayer and
the TRA Holders agree to report and cause to be reported for all purposes,
including U.S. federal, state, local and non-U.S. Tax purposes and financial
reporting purposes, all Tax-related items (including, without limitation, the
Reference Assets and each Tax Benefit Payment) in a manner consistent with that
specified by the Corporate Taxpayer in any Schedule required to be provided by
or on behalf of the Corporate Taxpayer under this Agreement. Any Dispute
concerning such advice shall be subject to the terms of Section 7.9.

Section 6.3 Cooperation. Each TRA Holder shall (i) furnish to the Corporate
Taxpayer in a timely manner such information, documents and other materials as
the Corporate Taxpayer may reasonably request for purposes of making any
determination or computation necessary or appropriate under this Agreement,
preparing any Tax Return or contesting or defending any audit, examination or
controversy with any Taxing Authority, (ii) make itself available to the
Corporate Taxpayer and its representatives to provide explanations of documents
and materials and such other information as the Corporate Taxpayer or its
representatives may reasonably request in connection with any of the matters
described in clause (i) above, and (iii) reasonably cooperate in connection with
any such matter, and the Corporate Taxpayer shall reimburse the TRA Holder for
any reasonable third-party costs and expenses incurred pursuant to this
Section 6.3.

 

16



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

Section 7.1 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed duly given and
received (i) on the date of delivery if delivered personally, or by facsimile
upon confirmation of transmission by the sender’s fax machine if sent on a
Business Day (or otherwise on the next Business Day) or (ii) on the first
Business Day following the date of dispatch if delivered by a recognized
next-day courier service. All notices hereunder shall be delivered as set forth
below, or pursuant to such other instructions as may be designated in writing by
the party to receive such notice:

If to the Corporate Taxpayer, to:

2105 CityWest Blvd., Suite 100

Houston, Texas 77042

Attention: General Counsel

with a copy (which shall not constitute notice to the Corporate Taxpayer) to:

Vinson & Elkins L.L.P. 1001

Fannin, Suite 2500

Houston, Texas 77002-6760

Telephone: 713-758-2977

Attention: Sarah Morgan

If to Agent, to:

W. Keith Maxwell III

2105 CityWest Blvd, Suite 100

Houston, Texas 77042

If to a TRA Holder, other than Agent, that is a partner in Spark HoldCo, to:

The address set forth in the records of Spark HoldCo.

Any party may change its address or fax number by giving the other party written
notice of its new address or fax number in the manner set forth above.

Section 7.2 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart. Delivery of an executed signature
page to this Agreement by facsimile transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

Section 7.3 Entire Agreement; No Third Party Beneficiaries. This Agreement
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof. This Agreement shall be binding upon and inure solely to
the benefit of each party hereto and their respective successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

 

17



--------------------------------------------------------------------------------

Section 7.4 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of Texas, without regard to the conflicts
of laws principles thereof that would mandate the application of the laws of
another jurisdiction.

Section 7.5 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

Section 7.6 Successors; Assignment; Amendments; Waivers.

(a) No TRA Holder may assign this Agreement to any person without the prior
written consent of the Corporate Taxpayer; provided, however, that (i) to the
extent Spark HoldCo Units are transferred in accordance with the terms of the
Spark HoldCo LLC Agreement, the transferring TRA Holder shall have the option to
assign to the transferee of such Spark HoldCo Units the transferring TRA
Holder’s rights under this Agreement with respect to such transferred Spark
HoldCo Units as long as such transferee has executed and delivered, or, in
connection with such transfer, executes and delivers, a joinder to this
Agreement, in form and substance reasonably satisfactory to the Corporate
Taxpayer, agreeing to become a “TRA Holder” for all purposes of this Agreement,
except as otherwise provided in such joinder, and (ii) any and all payments
payable or that may become payable to a TRA Holder pursuant to this Agreement
(A) that do not arise from an Exchange and (B) that, once an Exchange has
occurred, arise with respect to the Exchanged Spark HoldCo Units, may be
assigned to any Person or Persons as long as any such Person has executed and
delivered, or, in connection with such assignment, executes and delivers, a
joinder to this Agreement, in form and substance reasonably satisfactory to the
Corporate Taxpayer, agreeing to be bound by Section 7.12 and acknowledging
specifically the terms of Section 7.6(b). For the avoidance of doubt, if a TRA
Holder transfers Spark HoldCo Units but does not assign to the transferee of
such Spark HoldCo Units the rights of such TRA Holder under this Agreement with
respect to such transferred Spark HoldCo Units, such TRA Holder shall continue
to be entitled to receive the Tax Benefit Payments, if any, due hereunder with
respect to, including any Tax Benefit Payments arising in respect of a
subsequent Exchange of, such Spark HoldCo Units.

(b) Notwithstanding the foregoing provisions of this Section 7.6, no transferee
described in clause (i) of the first sentence of Section 7.6(a) shall have the
right to enforce the provisions of Section 2.3, Section 4.2, or Section 6.2 of
this Agreement, and no assignee described in clause (ii) of the first sentence
of Section 7.6(a) shall have any rights under this Agreement except for the
right to enforce its right to receive payments under this Agreement.

(c) No provision of this Agreement may be amended unless such amendment is
approved in writing by each of the Corporate Taxpayer and Spark HoldCo and by
TRA Holders

 

18



--------------------------------------------------------------------------------

who would be entitled to receive at least two-thirds of the Early Termination
Payments payable to all TRA Holders hereunder if the Corporate Taxpayer had
exercised its right of early termination on the date of the most recent Exchange
prior to such amendment (excluding, for purposes of this sentence, all payments
made to any TRA Holder pursuant to this Agreement since the date of such most
recent Exchange); provided, however, that no such amendment shall be effective
if such amendment would have a disproportionate effect on the payments certain
TRA Holders will or may receive under this Agreement unless all such
disproportionately affected TRA Holders consent in writing to such amendment. No
provision of this Agreement may be waived unless such waiver is in writing and
signed by the party against whom the waiver is to be effective.

(d) Except as otherwise specifically provided herein, all of the terms and
provisions of this Agreement shall be binding upon, shall inure to the benefit
of and shall be enforceable by the parties hereto and their respective
successors, assigns, heirs, executors, administrators and legal representatives.
the Corporate Taxpayer shall cause any direct or indirect successor (whether by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Corporate Taxpayer, by written agreement, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Corporate Taxpayer would be required to perform if no such
succession had taken place. Notwithstanding anything to the contrary herein, in
the event a TRA Holder transfers his Spark HoldCo Units to a Permitted
Transferee (as defined in the Spark HoldCo LLC Agreement), such TRA Holder shall
have the right, on behalf of such transferee, to enforce the provisions of
Section 2.3, Section 4.2 or Section 6.2 with respect to such transferred Spark
HoldCo Units.

Section 7.7 Titles and Subtitles. The titles of the sections and subsections of
this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

Section 7.8 Resolution of Disputes.

(a) Any and all disputes which are not governed by Section 7.9, including any
ancillary claims of any party, arising out of, relating to or in connection with
the validity, negotiation, execution, interpretation, performance or
non-performance of this Agreement (including the validity, scope and
enforceability of this Section 7.8 and Section 7.9) (each a “Dispute”) shall be
governed by this Section 7.8. The parties hereto shall attempt in good faith to
resolve all Disputes by negotiation. If a Dispute between the parties hereto
cannot be resolved in such manner, such Dispute shall be finally settled by
arbitration conducted by a single arbitrator in Texas in accordance with the
then-existing Rules of Arbitration of the International Chamber of Commerce. If
the parties to the Dispute fail to agree on the selection of an arbitrator
within ten (10) calendar days of the receipt of the request for arbitration, the
International Chamber of Commerce shall make the appointment. The arbitrator
shall be a lawyer admitted to the practice of law in the State of Texas and
shall conduct the proceedings in the English language. Performance under this
Agreement shall continue if reasonably possible during any arbitration
proceedings. In addition to monetary damages, the arbitrator shall be empowered
to award equitable relief, including an injunction and specific performance of
any obligation under this Agreement. The arbitrator is not empowered to award
damages in excess of compensatory

 

19



--------------------------------------------------------------------------------

damages, and each party hereby irrevocably waives any right to recover punitive,
exemplary or similar damages with respect to any Dispute. The award shall be the
sole and exclusive remedy between the parties regarding any claims,
counterclaims, issues, or accounting presented to the arbitral tribunal.
Judgment upon any award may be entered and enforced in any court having
jurisdiction over a party or any of its assets.

(b) Notwithstanding the provisions of Section 7.8(a), the Corporate Taxpayer may
bring an action or special proceeding in any court of competent jurisdiction for
the purpose of compelling a party to arbitrate, seeking temporary or preliminary
relief in aid of an arbitration hereunder, and/or enforcing an arbitration award
and, for the purposes of this Section 7.8(b), Agent and each TRA Holder
(i) expressly consents to the application of Section 7.8(c) to any such action
or proceeding, (ii) agrees that proof shall not be required that monetary
damages for breach of the provisions of this Agreement would be difficult to
calculate and that remedies at law would be inadequate, and (iii) irrevocably
appoints the Corporate Taxpayer as agent of such party for service of process in
connection with any such action or proceeding and agrees that service of process
upon such agent, who shall promptly advise such party in writing of any such
service of process, shall be deemed in every respect effective service of
process upon such party in any such action or proceeding.

(c) (i) EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF COURTS
LOCATED IN HARRIS COUNTY, TEXAS, FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING
BROUGHT IN ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH (B) OF THIS SECTION 7.8,
OR ANY JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED
ARBITRATION ARISING OUT OF OR RELATING TO OR CONCERNING THIS AGREEMENT. Such
ancillary judicial proceedings include any suit, action or proceeding to compel
arbitration, to obtain temporary or preliminary judicial relief in aid of
arbitration, or to confirm an arbitration award. The parties acknowledge that
the fora designated by this Section 7.8(c) have a reasonable relation to this
Agreement, and to the parties’ relationship with one another; and

(ii) The parties hereby waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter may have to personal jurisdiction
or to the laying of venue of any such ancillary suit, action or proceeding
brought in any court referred to in Section 7.8(c)(i) and such parties agree not
to plead or claim the same.

Section 7.9 Reconciliation. In the event that the Corporate Taxpayer and Agent
or the relevant TRA Holder, as applicable, are unable to resolve a disagreement
with respect to the matters governed by Section 2.3, Section 4.2 and Section 6.2
within the relevant period designated in this Agreement (“Reconciliation
Dispute”), the Reconciliation Dispute shall be submitted for determination to a
nationally recognized expert (the “Expert”) in the particular area of
disagreement mutually acceptable to both parties. The Expert shall be a partner
or principal in a nationally recognized accounting or law firm, and unless the
Corporate Taxpayer and Agent or the relevant TRA Holder agree otherwise, the
Expert shall not, and the firm that employs the Expert shall not, have any
material relationship with the Corporate Taxpayer or Agent or the relevant TRA
Holder, as applicable, or other actual or potential conflict of interest. If the
parties

 

20



--------------------------------------------------------------------------------

are unable to agree on an Expert within fifteen (15) calendar days of receipt by
the respondent(s) of written notice of a Reconciliation Dispute, the Expert
shall be appointed by the International Chamber of Commerce Centre for
Expertise. The Expert shall resolve any matter relating to the Exchange Basis
Schedule or an amendment thereto or the Early Termination Schedule or an
amendment thereto within thirty (30) calendar days and shall resolve any matter
relating to a Tax Benefit Schedule or an amendment thereto within fifteen
(15) calendar days or as soon thereafter as is reasonably practicable, in each
case after the matter has been submitted to the Expert for resolution.
Notwithstanding the preceding sentence, if the matter is not resolved before any
payment that is the subject of a disagreement would be due (in the absence of
such disagreement) or any Tax Return reflecting the subject of a disagreement is
due, the undisputed amount shall be paid on the date prescribed by this
Agreement and such Tax Return may be filed as prepared by the Corporate
Taxpayer, subject to adjustment or amendment upon resolution. The costs and
expenses relating to the engagement of such Expert or amending any Tax Return
shall be borne by the Corporate Taxpayer except as provided in the next
sentence. The Corporate Taxpayer and Agent or the relevant TRA Holder, as
applicable, shall bear their own costs and expenses of such proceeding, unless
(i) the Expert adopts Agent’s or the relevant TRA Holder’s, as applicable,
position, in which case the Corporate Taxpayer shall reimburse Agent or the
relevant TRA Holder, as applicable, for any reasonable out-of-pocket costs and
expenses in such proceeding, or (ii) the Expert adopts the Corporate Taxpayer’s
position, in which case Agent or the relevant TRA Holder, as applicable, shall
reimburse the Corporate Taxpayer for any reasonable out-of-pocket costs and
expenses in such proceeding. Any dispute as to whether a dispute is a
Reconciliation Dispute within the meaning of this Section 7.9 shall be decided
by the Expert. The Expert shall finally determine any Reconciliation Dispute and
the determinations of the Expert pursuant to this Section 7.9 shall be binding
on the Corporate Taxpayer and its Subsidiaries and Agent or the relevant TRA
Holder, as applicable, and may be entered and enforced in any court having
jurisdiction.

Section 7.10 Withholding. The Corporate Taxpayer shall be entitled to deduct and
withhold from any payment payable pursuant to this Agreement such amounts as the
Corporate Taxpayer is required to deduct and withhold with respect to the making
of such payment under the Code or any provision of U.S. federal, state, local or
non-U.S. Tax law. To the extent that amounts are so withheld and paid over to
the appropriate Taxing Authority by the Corporate Taxpayer, such withheld
amounts shall be treated for all purposes of this Agreement as having been paid
to the relevant TRA Holder.

Section 7.11 Admission of the Corporate Taxpayer into a Consolidated Group;
Transfers of Corporate Assets.

(a) If the Corporate Taxpayer becomes a member of an affiliated or consolidated
group of corporations that files a consolidated income Tax Return pursuant to
Sections 1501 et seq. of the Code or any corresponding provisions of U.S. state
or local law, then: (i) the provisions of this Agreement shall be applied with
respect to the group as a whole; and (ii) Tax Benefit Payments, Early
Termination Payments and other applicable items hereunder shall be computed with
reference to the consolidated taxable income of the group as a whole.

 

21



--------------------------------------------------------------------------------

(b) If any entity that is obligated to make a Tax Benefit Payment or Early
Termination Payment hereunder transfers one or more assets to a corporation (or
a Person classified as a corporation for U.S. federal income Tax purposes) with
which such entity does not file a consolidated Tax Return pursuant to
Section 1501 of the Code, such entity, for purposes of calculating the amount of
any Tax Benefit Payment or Early Termination Payment (e.g., calculating the
gross income of the entity and determining the Realized Tax Benefit of such
entity) due hereunder, shall be treated as having disposed of such asset in a
fully taxable transaction on the date of such contribution. The consideration
deemed to be received by such entity shall be equal to the fair market value of
the contributed asset, plus (i) the amount of debt to which such asset is
subject, in the case of a contribution of an encumbered asset or (ii) the amount
of debt allocated to such asset, in the case of a contribution of a partnership
interest. For purposes of this Section 7.11(b), a transfer of a partnership
interest shall be treated as a transfer of the transferring partner’s share of
each of the assets and liabilities of that partnership.

Section 7.12 Confidentiality.

(a) Agent and each of its assignees and each TRA Holder and each of its
assignees acknowledges and agrees that the information of the Corporate Taxpayer
is confidential and, except in the course of performing any duties as necessary
for the Corporate Taxpayer and its Affiliates, as required by law or legal
process or to enforce the terms of this Agreement, such person shall keep and
retain in the strictest confidence and not disclose to any Person any
confidential matters, acquired pursuant to this Agreement, of the Corporate
Taxpayer and its Affiliates and successors, concerning Spark HoldCo and its
Affiliates and successors or the TRA Holders, learned by Agent or TRA Holder
heretofore or hereafter. This Section 7.12 shall not apply to (i) any
information that has been made publicly available by the Corporate Taxpayer or
any of its Affiliates, becomes public knowledge (except as a result of an act of
Agent or a TRA Holder in violation of this Agreement) or is generally known to
the business community and (ii) the disclosure of information to the extent
necessary for a TRA Holder to prepare and file its Tax Returns, to respond to
any inquiries regarding the same from any Taxing Authority or to prosecute or
defend any action, proceeding or audit by any Taxing Authority with respect to
such returns. Notwithstanding anything to the contrary herein, Agent and each of
its assignees (and each employee, representative or other agent of Agent or its
assignees, as applicable) and each TRA Holder and each of its assignees (and
each employee, representative or other agent of such TRA Holder or its
assignees, as applicable) may disclose to any and all Persons, without
limitation of any kind, the Tax treatment and Tax structure of the Corporate
Taxpayer, Spark HoldCo, Agent, the TRA Holders and their Affiliates, and any of
their transactions, and all materials of any kind (including opinions or other
Tax analyses) that are provided to Agent or the TRA Holder relating to such Tax
treatment and Tax structure.

(b) If Agent or an assignee or a TRA Holder or an assignee commits a breach, or
threatens to commit a breach, of any of the provisions of this Section 7.12, the
Corporate Taxpayer shall have the right and remedy to have the provisions of
this Section 7.12 specifically enforced by injunctive relief or otherwise by any
court of competent jurisdiction without the need to post any bond or other
security, it being acknowledged and agreed that any such breach or threatened
breach shall cause irreparable injury to the Corporate Taxpayer or any of its
Subsidiaries or the TRA Holders and the accounts and funds managed by the
Corporate

 

22



--------------------------------------------------------------------------------

Taxpayer and that money damages alone shall not provide an adequate remedy to
such Persons. Such rights and remedies shall be in addition to, and not in lieu
of, any other rights and remedies available at law or in equity.

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporate Taxpayer, Spark HoldCo, the Members, and Agent
have duly executed this Agreement as of the date first written above.

 

CORPORATE TAXPAYER: SPARK ENERGY, INC. By:  

/s/ Nathan Kroeker

  Name:   Nathan Kroeker   Title:   President and Chief Executive Officer SPARK
HOLDCO: SPARK HOLDCO, LLC By:  

/s/ Nathan Kroeker

  Name:   Nathan Kroeker   Title:   President and Chief Executive Officer AGENT:
 

/s/ W. Keith Maxwell III

  Name:   W. Keith Maxwell III

[The signatures of the Members are attached in Schedule A.]

 

24



--------------------------------------------------------------------------------

SCHEDULE A

THE MEMBERS OF SPARK HOLDCO, LLC PARTY TO TAX RECEIVABLE AGREEMENT

 

Member     Signature NuDevco Retail Holdings, LLC     NUDEVCO RETAIL HOLDINGS,
LLC     By:  

/s/ Gil Melman

      Name:   Gil Melman       Title:   Vice President and General Counsel
NuDevco Retail, LLC     NUDEVCO RETAIL, LLC     By:  

/s/ Gil Melman

      Name:   Gil Melman       Title:   Vice President and General Counsel

 

25



--------------------------------------------------------------------------------

SCHEDULE B

ILLUSTRATION OF TRA COVERAGE RATIO AND DEFERRAL CALCULATIONS

 

(dollar amounts in millions)       

Assumptions for Purposes of Illustrative Calculations:

  

Corporate Taxpayer Interest in Spark HoldCo

     21.82 % 

Target Distribution

   $ 4.4   

Grossed-Up Target Distribution

   $ 20.0   

Assumed Tax Liability of Corporate Taxpayer

   $ 2.2   

Grossed-Up Tax Distribution

   $ 10.0   

Expected Tax Benefit Payment Due

   $ 1.1   

Grossed-Up TRA-Related Distribution (Pre-Deferral Calculation)

   $ 5.0   

Minimum TRA Coverage Ratio

     130 % 

 

    Scenarios:       (A) No Deferral of
TRA Payment     (B) Deferral of
Entire TRA
Payment     (C) Partial
Deferral TRA
Payment  

Calculation of TRA Coverage Ratio

     

Hypothetical Cash Available for Distribution

  $ 50.0      $ 32.5      $ 42.5   

Total Distributions (Pre-Deferral)

     

(i) Grossed-Up Target Distribution

  $ 20.0      $ 20.0      $ 20.0   

(ii) Grossed-Up Tax Distribution

  $ 10.0      $ 10.0      $ 10.0   

(iii) Grossed-Up TRA-Related Distribution (Pre-Deferral Calculation)

  $ 5.0      $ 5.0      $ 5.0     

 

 

   

 

 

   

 

 

 

Total Distributions (Pre-Deferral)

  $ 35.0      $ 35.0      $ 35.0   

TRA Coverage Ratio (Pre-Deferral)

    143 %      93 %      121 % 

Deferral of TRA-Related Distribution

  $ —        $ 5.0      $ 2.3   

Total Distributions (Post-Deferral)

     

(i) Grossed-Up Target Distribution

  $ 20.0      $ 20.0      $ 20.0   

(ii) Grossed-Up Tax Distribution

  $ 10.0      $ 10.0      $ 10.0   

(iii) Grossed-Up TRA-Related Distribution (Post-Deferral Calculation)

  $ 5.0      $ —        $ 2.7     

 

 

   

 

 

   

 

 

 

Total Distributions (Post-Deferral)

  $ 35.0      $ 30.0      $ 32.7   

TRA Coverage Ratio (Post-Deferral)

    143 %      108 %      130 % 

Calculation of Deferred TRA Amount

     

Deferral of TRA-Related Distribution

  $ —        $ 5.0      $ 2.3   

Corporate Taxpayer Interest in Spark HoldCo

    21.82 %      21.82 %      21.82 %   

 

 

   

 

 

   

 

 

 

Addition to Deferred TRA Amount

  $ —        $ 1.10      $ 0.51   

Amount of Tax Benefit Payment Due Currently

  $ 1.10      $ —        $ 0.59  

 

26